United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.C., claiming as widow of L.C., Appellant
and
DEPARTMENT OF JUSTICE, DRUG
ENFORCEMENT AGENCY, Houston, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-164
Issued: April 22, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 30, 2013 appellant filed a timely appeal from a September 25, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly determined appellant’s entitlement to compensation
pursuant to 5 U.S.C. § 8133.
FACTUAL HISTORY
On May 22, 2012 the employing establishment submitted a Form CA-6 (official
superior’s report of employee’s death) indicating that the employee died on November 21, 2011
1

5 U.S.C. § 8101 et seq.

as a result of gunshot wounds. In a May 11, 2012 statement, it indicated that the employee was a
confidential source who had been killed during a drug enforcement operation on
November 21, 2011. The employing establishment noted that the employee also worked as a
truck driver in private employment. There were additional financial documents submitted,
including a 2010 joint tax return from appellant and the employee, as well as W-2 tax form and
other income documents for 2011 from several employers.
By decision dated July 12, 2012, OWCP determined that the evidence was insufficient to
establish entitlement to survivor benefits. On August 9, 2012 appellant submitted a claim for
compensation by widower (Form CA-5) alleging that the death of the employee on
November 21, 2011 was causally related to federal employment. She reported no children or
other dependents. Appellant submitted a reconsideration request on October 1, 2012. In a letter
dated November 19, 2012, the employing establishment indicated that the employee had been
paid $5,000.00 in 2008 and $11,500.00 in 2011 as a confidential source.
By decision dated January 8, 2013, OWCP vacated the July 12, 2012 decision. It found
that the evidence was sufficient to establish the employee’s death was causally related to federal
employment.
By letters dated May 10, 2013, OWCP requested pay information from five different
employers with respect to the employee. On May 21, 2013 one employer provided a “payroll
transaction detail” commencing July 21, 2011, and another employer indicated that the employee
was employed from June 23 to October 17, 2011. The record contains a brief “pay rate
memo[randum]” dated September 24, 2013 indicating that the employee’s pay rate was
$43,176.88. No additional explanation was provided.
In a decision dated September 25, 2011, OWCP found that appellant was entitled to
survivor benefits under 5 U.S.C. § 8133. It found she was entitled to 50 percent of the
employee’s pay and the 28-day amount was $1,689.23. The decision indicated that appellant
would be paid a lump sum of $39,946.07 for the period November 21, 2011 to
September 21, 2013.
LEGAL PRECEDENT
With respect to compensation in the case of death, 5 U.S.C. § 8133 provides that, if the
death results from an employment injury, “the United States shall pay a monthly compensation
equal to a percentage of the monthly pay of the deceased employee.…” For a widow with no
children, the percentage is 50. The monthly pay of an employee is determined by 5 U.S.C.
§ 8114, which provides a methodology for determining average annual earnings.
ANALYSIS
In the present case, OWCP found appellant was entitled to survivor benefits under
5 U.S.C. § 8133. Since appellant reported no children on the CA-5 claim form, she is entitled to
50 percent of the employee’s monthly pay.

2

The September 25, 2013 decision states that appellant would be paid $1,689.23 every 28
days. There is no explanation as to how this figure was calculated, no reference to 5 U.S.C.
§ 8114, the financial evidence of record or other relevant information.
Appellant is entitled to a decision with adequate findings of fact and a statement of
reasons.2 It appears that the employee had earnings in the year prior to November 21, 2011 from
several private employers, as well as the employing establishment. The case will be remanded to
OWCP for proper findings as to the employee’s pay rate. OWCP should address the provisions
of 5 U.S.C. § 8114 and the specific evidence used to determine earnings in the year prior to
November 21, 2011. After such further development as OWCP deems necessary, it should issue
an appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 25, 2013 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: April 22, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

2

M.E., Docket No. 06-55 (issued October 5, 2006); 20 C.F.R. § 10.126.

3

